OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                            AUSTIN




El- fllfford 7. Eobfnson, Zacratarg-‘treasurer
Te;aa State Board cf Chiropody Smminers
826 lair Suil.dlnZ
Fort Zorth, Texas
Cear Sir:
                opilion X0. O-1414
                f.e: PO&~ of the secretarptrcas~uer  of Texas
                     State Soerd of Cbirooody 2azimrs.
     This will ackooxledge r+c+lpt of ycur letter tog,etMr with
tho bosd coztainsd therein requesting t.heWprSvhi  3f t3e ‘3orC
by the Atto4”OeyGeneral.
      Artlcls 4568, Vernon~s Civil :%atutes.,reads in *art as fol-
lows :
              wTb mxsb,Sarr
                          of the Ptcta SoarC of’Chiropody 3r-
      adhere shell, before enteridg upon t2e duties of tt;s:r
      cffioes, qualify, by subsarlbl~, to, bafore c notary
      public or other officer authorize@   by lax to ntiidster
      osths, and filing with the %ecratzry of state, the con-
      etitutional 06th of offics, Tb.egehall,     RS soon aa
      organized, sod biennially thereafter in the xoonthof
      Januerj-,olcct fro= tfieirmzber a .oreald+nt,vlce-
      president and o+cretarg-treasursr. The secretarg-
      treasurer, before entsring u?on his duti+s, shall file
      a bond with ths Searetsqr   S  State for  such s*m as
      will be twice the mount of ca@h on hand at the tiios
      the bond is filed; provided, ho*tevsr,t2at the arcouatof
      said bond ahall, In so case, bc lers than Five Thou-
      eond 90llora (@,OOO). Said bond shall be pay-ibleto
      tba Govsrnor of this ytate, ror tkiebeceilt    or soId
      i?oard; shall be oonditioo+ilupon the faithful piarfor-
      zaooe of the duties of such officer; and sttallbe fn
      such ior    as pay be sr~provedby the kttorney Csneral
      OS t’..is State; snd sh61i be executed by 0,surety oom-
      pony, as surety, snd be apFrov+d by ih+ ?tnte 9o::rd
      of Chiropody ?rfminers...m
Dr. Clifford :!.Eobinson, ?age 2.


     The bond presented for approval is in the amount of
live Thousand ($S,COO.OO) Eollars which is sufiicient, pro-
tided the azouut of cash on hand does not exceed the suz of
Twenty-five Hundred (.X,5CO.O0) Collars, and tie bond nust
be approved by t!ieState Board of Chiropody Zxminers be-
fore filing with the Secretary of State.
     After having carefully exanlned the above mntioned bond
xe find it in accordance vSth the provisions of Article 4562,
Vernon's Civil Statutes, and as above stated, the bond mst
be approved by the State Eoard of Chiropody -!Sanlnersbefore
tiling 7dth the Secretary of State, and if the mount of cash
now on hand exceeds the suzn of Twenty-five %ndred (62,500.OO)
Dollars the secretary-treasurer is required to zaicea bond
twice the amount of cash on hand at the tize  the bond Is
riled, and Ff the amount of castion Land at the tize 0S filing
the bocc is less than Twenty-five ::uhdred(;2,500.CO),Dollars
the bond in the amount of Five Thousand ($5,000.00) Dollars
is suiflcient.
     Xlth kindest personal regards, -we tire

                                         Yours very truly



                                                     (sit-wed
                                                            1
                                               Ardell ?~llliams
                                                     Assistant



AFFi?OV'fC
         OCT 10, 1939
Robert E. Zepke (signed)
:.CTT::G
       ATTOEG?f $ZI-GAL OF TI?XAS
                                 [CTXZ?ZD) Approved
                                           Opinion Comittee
                                           By a.3.s. ,chalrman